DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 03/18/2021.
Claims 1-20 are pending and are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7, 15, and 19 are objected to because of the following informalities:  The limitation “to create a VM based on the asset” should be written as virtual machine (VM).  The limitation “the operations further comprise the server component” should be written as “the operations further comprise a server component”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 21-22, and 24 of U.S. Patent No. 20210234756. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No. 20210234756 are substantially the same and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application  17/205681
Pat. Number 20210234756
Claims 1, 9, and 17
receiving, from an agent component associated with an asset, information concerning a hardware configuration associated with the asset;
accesing a policy concerning the asset; 
connecting to the agent component based on the policy; 
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster.
Claims 1 and 21
connecting, by an asset, to a server component, and the asset has an associated label that includes information about a capability of the asset;
transmitting, by the asset to the server component, information concerning a hardware and/or software configuration of the asset, wherein the capability of the asset has a capability, provided by the hardware and/or software configuration, that is fully utilized during a first time period and the capability is idle during a second time period;
receiving by the asset, from the server component, cluster connection information usable by the asset to connect to a cluster;
using, by the asset, the cluster connection information to temporarily connect the asset to the cluster as a node of the cluster so that the 
creating, by an agent component hosted by an agent, a virtual machine (VM) having a VM operating system, wherein the VM is created within the asset when an operating system of the asset does not match with a need of the cluster.
Claims 8 and16
the cluster is a cloud-native cluster
Claims 2 and 22
the cluster is a cloud-native cluster
Claims 6 and 24
a server component connects to the agent component at a time specified in the policy
Claims 6 and 24
a particular time when the asset joins the cluster as a node of the cluster is based on a policy implemented and maintained by the server component.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6 , 10-12, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gujar (US 20160247178 A1) in view of Devillard (10178021 B1).
As to claim 1, Gujar teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
receiving, from an agent component associated with an asset, information concerning a hardware configuration associated with the asset ([0044-0045], fig. 1, fig. 2, prior to determining the set of computational resources (asset), the processor 202 of the server 106 (agent) may receive information pertaining to the one or more computational resources from the resource provider 104a.  The resources include capacity or type (hardware configuration)); 
accessing a policy concerning the asset ([0040] the processor 202 can perform the execution of the workload based on the required capacity of the one or more computational resources associated with the request in satisfying the SLA (policy)); 
connecting to the agent component based on the policy ([0044] the processor 202 may receive information pertaining to the one or more computational resources from the resource provider 104a; ([0045] the information pertaining to the one or more computational resources include type of computational resources available; 
Gujar does not explicitly teach
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster.
Devillard teaches
(col. 10, lines 13-17, 31-34, 40-43, fig. 1, the data stream processing clusters 112a-112n may send performance information to the cluster management service 110 (transmitting cluster connection information to the agent component) without receiving a request.  The cluster management service 110 may analyze the obtained information, as well as other information such as the throughput of data streams routed to the cluster, to look for an indication or other evidence that the number or type of processing hosts in the cluster may need to be adjusted, such as by creating new entries in the table that indicate that one or more processing hosts may join the cluster).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the communication between the digital twins, as taught by Devillard.  One would be motivated to do so as a load balancing strategy to avoid overload in the cluster.	

As to claim 9, Gujar teaches a method, comprising ([0004] the method is performed by one or more processors): 
receiving, from an agent component associated with an asset, information concerning a hardware configuration associated with the asset ([0044-0045], fig. 1, fig. 2, prior to determining the set of computational resources (asset), the processor 202 of the server 106 (agent) may receive information pertaining to the one or more computational resources from the resource provider 104a.  The resources include capacity or type (hardware configuration)); 
accessing a policy concerning the asset ([0040] the processor 202 can perform the execution of the workload based on the required capacity of the one or more computational resources associated with the request in satisfying the SLA (policy)); 
([0044] the processor 202 may receive information pertaining to the one or more computational resources from the resource provider 104a; ([0045] the information pertaining to the one or more computational resources include type of computational resources available).
Gujar does not explicitly teach
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster.
Devillard teaches
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster (col. 10, lines 13-17, 31-34, 40-43, fig. 1, the data stream processing clusters 112a-112n may send performance information to the cluster management service 110 (transmitting cluster connection information to the agent component) without receiving a request.  The cluster management service 110 may analyze the obtained information, as well as other information such as the throughput of data streams routed to the cluster, to look for an indication or other evidence that the number or type of processing hosts in the cluster may need to be adjusted, such as by creating new entries in the table that indicate that one or more processing hosts may join the cluster).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the communication between the digital twins, as taught by Devillard.  One would be motivated to do so as a load balancing strategy to avoid overload in the cluster.

As to claim 17, Gujar teaches a system, comprising: 
([0005] The system includes one or more processors operable to receive a request from a resource requester for executing a workload); and 
a non-transitory storage medium having stored therein instructions that are executable by the one or more hardware processors to perform operations comprising ([0006] The computer program product includes a non-transitory computer readable medium): 
receiving, from an agent component associated with an asset, information concerning a hardware configuration associated with the asset ([0044-0045], fig. 1, fig. 2, prior to determining the set of computational resources (asset), the processor 202 of the server 106 (agent) may receive information pertaining to the one or more computational resources from the resource provider 104a.  The resources include capacity or type (hardware configuration)); 
accessing a policy concerning the asset ([0040] the processor 202 can perform the execution of the workload based on the required capacity of the one or more computational resources associated with the request in satisfying the SLA (policy)); 
connecting to the agent component based on the policy ([0044] the processor 202 may receive information pertaining to the one or more computational resources from the resource provider 104a; ([0045] the information pertaining to the one or more computational resources include type of computational resources available) ;
Gujar does not explicitly teach
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster.
Devillard teaches
transmitting cluster connection information to the agent component, and the cluster connection information is usable by the agent component to connect the asset to a cluster (col. 10, lines 13-17, 31-34, 40-43, fig. 1, the data stream processing clusters 112a-112n may send performance information to the cluster management service 110 (transmitting cluster connection information to the agent component) without receiving a request.  The cluster management service 110 may analyze the obtained information, as well as other information such as the throughput of data streams routed to the cluster, to look for an indication or other evidence that the number or type of processing hosts in the cluster may need to be adjusted, such as by creating new entries in the table that indicate that one or more processing hosts may join the cluster).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the communication between the digital twins, as taught by Devillard.  One would be motivated to do so as a load balancing strategy to avoid overload in the cluster.

As to claims 2, 10, Gujar and Devillard teach all the limitations of parent claims 1 and 9, wherein Gujar further teaches
a server component connects to the agent component at a time specified in the policy ([0040] The start and end time associated with the computational resource is 07:00 AM and 11:00 AM. Thus, the processor 202 can perform the execution of the workload based on the required capacity of the one or more computational resources associated with the request in satisfying the SLA). 

As to claims 3, 11 Gujar and Devillard teach all the limitations of parent claims 1 and 9, wherein the operations are performed by a server component ([0034], fig. 2, the processor 202 includes suitable logic, circuitry, and/or interfaces that are operable to execute one or more instructions stored in the memory 204 to perform predetermined operation).

As to claims 4, 12, Gujar and Devillard teach all the limitations of parent claims 1 and 9, wherein the operations further comprise generating the policy based on the information received from the agent component (col. 11, lines 59-65, the data channel routing service 152 may make this selection based at least in part on channel-level routing configuration information, which may include one or more policies or rules for routing data records through the multiple data channels 158a-158).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the policy based on received information, as taught by Devillard.  One would be motivated to do so as a load balancing strategy to avoid overload in the cluster and that enable the data channel routing service to utilize the available capacity of each of the data channels.

As to claims 6, 14, and 18, Gujar and Devillard teach all the limitations of parent claims 1, 9, and 17, wherein Gujar further teaches
the policy specifies (i) a unique identifier of the asset ([0030] the resource provider may transmit a message to the application server comprising the list of idle computational resources), and 
(ii) a timeslot during which the asset is available to execute a cluster workload ([0030] corresponding duration for which the one or more computational resources are available).
Examiner note:  When a list of idle computational resources is listed, the unique identifier of each idle computational resources is provided.

As to claim 20, Gujar and Devillard teach all the limitations of parent claim 17, wherein a server component connects to the agent component at a time specified in the policy ([0040] the start and end time associated with the computational resource is 07:00 AM and 11:00 AM. Thus, the processor 202 can perform the execution of the workload based on the required capacity of the one or more computational resources associated with the request in satisfying the SLA), and the operations are performed by the server component ([0034], fig. 2, the processor 202 includes suitable logic, circuitry, and/or interfaces that are operable to execute one or more instructions stored in the memory 204 to perform predetermined operation).

Claims 5, 7, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gujar (US 20160247178 A1) in view of Devillard (10178021 B1) and further in view of Jagadish (US 20140304401 B1).
As to claims 5, 13, Gujar and Devillard teach all the limitations of parent claims 1 and 9, Gujar does not explicitly teach
wherein the operations further comprise notifying the agent component that a time period specified in the policy has ended.
Jagadish teaches
the operations further comprise notifying the agent component that a time period specified in the policy has ended ([0254] The NSWL Response record may be generated when the entire HTTP response header has been received and parsed. An NSWL Transaction record contains fields indicating a transaction end time, transaction duration).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the notification field in a response header indicating that the transaction duration has ended, as taught by Jagadish.  One would be motivated to do so that the cluster view leaders sends a notification on the control connection to the logging process.

As to claims 7, 15, and 19, Gujar and Devillard teach all the limitations of parent claims 1, 9, and 17, wherein Gujar further teach
the cluster is a virtualized cluster ([0027], fig. 1, one or more resource providers 104, wherein [0022] computational resources includes small/medium/large virtual machines), 
Guijar does not explicitly teach
the operations further comprise the server component notifying the agent component to create a VM based on the asset.
Jagadish teaches
the operations further comprise the server component notifying the agent component to create a VM based on the asset ([0157] a computing device 100 executing a hypervisor that creates a virtual machine platform on which guest operating systems may execute is referred to as a host server).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Gujar disclosure, the virtual machine is created based on an execution, as taught by Jagadish.  One would be motivated to do so that an application including a user interface providing administrators with access to functionality for managing the execution of a virtual machine.

Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gujar (US 20160247178 A1) in view of Devillard (10178021 B1) and further in view of Zhu (US 10725803 B1).
As to claims 8, 16, Gujar and Devillard teach all the limitations of parent claims 1 and 9, Guijar does not explicitly teach 
wherein the cluster is a cloud-native cluster.
Zhu teaches
 (col. 7, lines 60-61, the computer may be managed by a cloud-native cluster management service of the cloud platform).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Gujar disclosure, the cloud-native cluster, as taught by Zhu.  One would be motivated to do so for sharing computational resources in the distributed computing environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonnet (US 20140282540 A1), PERFORMANT HOST SELECTION FOR VIRTUALIZATION CENTERS.
Will (US 8086582 B1), System, method and computer program product for scanning and indexing data for different purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANH NGUYEN/Primary Examiner, Art Unit 2454